Exhibit 10.1
 
 
 
 
 


Amendment to
2004 Omnibus Incentive Plan
Darling International Inc.


The first paragraph of Section 4.4 of the Plan is amended and restated to read
in its entirety as follows:
 
4.4. Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of Shares, exchange of
Shares, dividend in kind, or other like change in capital structure (other than
normal cash dividends) to shareholders of the Company, or any similar corporate
event or transaction, the Committee, to prevent dilution or enlargement of
Participants’ rights under the Plan, shall substitute or adjust, as applicable,
the number and kind of Shares that may be issued under the Plan or under
particular forms of Awards, the number and kind of Shares subject to outstanding
Awards, the exercise price or grant price applicable to outstanding Awards, the
Annual Award Limits, and other value determinations applicable to outstanding
Awards.
 